DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-19
The following claim(s) is/are amended: -
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-19 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant's arguments filed in the amendment filed 1/28/2021, have been fully considered but they are not persuasive. The reasons are set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/0026348) in view of Vasseur (US Pub. 2015/0333992) and further in view of Bellini (US Pub. 2018/0287898).
With respect to Claim 1, Siddiqui teaches a method, comprising: actively retrieving, with a computing system, one or more network data associated with one or more networks; (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
analyzing, with the computing system and using one or more machine learning techniques, the retrieved one or more network data to determine whether the one or more networks can be improved, based at least in part on the classification; (paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data.)
(paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and a connecting, a routing and a reconfiguring.)
wherein dynamically conditioning the one or more networks includes dynamically scaling, in real-time, the one or more networks by spinning up or down one or more network resources in he one or more networks. (para. 15; scaling is done in real-time. paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and either a connecting or a routing.)
But Siddiqui does not explicitly teach classifying.
Vasseur, however, does teach classifying, with the computing system, the retrieved one or more network data; (para. 46; router classifies data flows according to application type, network traffic flow or media metrics to teach a learning machine process. Paras. 48-52; feature data includes bandwidth, application and flow characteristics. Paras. 55-60; system classifies routing information. Para. 69; system reroutes traffic for a particular type of application.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the method of Siddiqui with the classification in order to allow the machine learning to identify patterns. (Vasseur, para. 52)
But modified Siddiqui does not explicitly teach one or more customer-defined thresholds including at least one threshold limitation on network resources.
 (para. 27; system measures network utilization for each tenant. paras. 30-34, 37; tenants contract for a service such as providing resources such as storage capacity or computing capacity. Paras. 44-48; customer contracts for a spam filtering service. A rapid increase in spam causes processor utilization and storage space to increase, and the system compensates. Para. 51; threshold of email connections is tracked and modified. Para. 55; system can improve the response of a website by increasing network bandwidth.)
receiving, with the computing system, one or more customer-defined thresholds including at least one threshold limitation on consumption of network resources for each of the one or more users; in compliance with the one or more customer-defined thresholds (para. 4, 55-56; system includes auto-scaling function to provide resources to tenants based upon usage. para. 24-25, 42-43, 56; multi-tenant system includes interface showing components and resources used by a customer or any group of users within a customer and includes billing and reporting functions. Paras. 8, 70, 72-73, 75; system includes feature to disable auto scaling upon a threshold being met for the purpose of preventing a tier or pricing increase for the customer based on user input. paras. 41, 43, 48-49; Customer may require pre-approval before a cost change is made, which is a customer-defined threshold. A command to not scale into a higher pricing tier is a customer-defined threshold limitation on network resources for users, and the system can distinguish on a customer, user, or group of user basis. To the extent Applicant views the threshold as not being defined by the customer (which Examiner disputes) Examiner compacts prosecution by finding that assuming Bellini only posited an automated threshold rather than a customer-generated one, it would have been obvious to one of ordinary skill prior to the effective filing date to allow the customer to set the threshold to provide the customer maximum freedom over the services they are purchasing and increase customer satisfaction.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Siddiqui with the threshold in order to allow a customer to prioritize cost over expanded resource utilization. (Bellini, paras. 8, 70, 72-73, 75)

With respect to Claim 2, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein actively retrieving the one or more network data comprises one of pulling one or more network data from a data store collecting the one or more network data or subscribing to one or more network data that had been published by one or more network nodes. (para. 28; system pulls historic metric data to make scaling decisions. Para. 30-32; system monitors metric and forwards data to autoscaling module by issuing a notification, which is a subscription to a publishing. Para. 39; system requests a monitoring over a time period, which is a subscription.)

With respect to Claim 3, modified Siddiqui teaches the method of claim 1, and Vasseur also teaches wherein classifying the retrieved one or more network data comprises classifying the retrieved one or more network data into at least one of network services, content services, security services, or application services, (para. 46; router classifies data flows according to application type, network traffic flow or media metrics to teach a learning machine process. Paras. 48-52; feature data includes bandwidth, application and flow characteristics. Paras. 55-60; system classifies routing information. Para. 69; system reroutes traffic for a particular type of application.)
wherein the network services comprise at least one of routing services, firewall services, or switching services, (para. 46,48-52, 55-60, 69; system classifies routed data and changes routing in order to improve system performance, which are routing and switching service classifications. See also Siddiqui, para. 38; system monitors message queuing and passing capabilities, dedicated bandwidth, and virtual communication circuits, which are routing and switching services.)
wherein the content services comprise at least one of content distribution services, caching services, transcoding services, content packaging services, manifest manipulation, or application acceleration services, (para. 46; system classifies media distribution metrics for video streams, which is content distribution services and suggests transcoding services. See also Siddiqui, para. 38; persistent and temporary data storage capabilities, which are content distribution and caching services. Para. 14; video streaming service, which is content distribution.)
wherein the security services comprise at least one of web application firewalls, protection against distributed denial of service ("DDOS") attacks, or signature identification for viruses and malware, wherein the application services comprise at least one of web server services, payment system services, billing system services, gaming services, streaming services, or e-commerce server services. (paras. 67, 81; system monitors QoS class for service applications, which are web server services. para. 46; system classifies media distribution metrics for video streams, which is a streaming service. See also Siddiqui, para. 28; nodes used by an online retailer, which are e-commerce server services.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein the one or more network data comprise at least one of one or more network performance metrics of one or more networks, network usage data associated with one or more users who access the one or more networks, or one or more requests for network services from the one or more users. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)

With respect to Claim 5, modified Siddiqui teaches the method of claim 4, and Siddiqui also teaches wherein the one or more network performance metrics comprise at least one of platform resource data and metrics, service usage data, topology and reference data, historical network data, network usage trend data, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 6, modified Siddiqui teaches the method of claim 4, and Siddiqui also teaches wherein the one or more network performance metrics comprise one or more of information regarding at least one of latency, jitter, bandwidth, packet loss, nodal connectivity, compute resources, storage resources, memory capacity, routing, operations support systems ("OSS"), or business support systems ("BSS") or information regarding at least one of fault, configuration, accounting, performance, or security ("FCAPS"). (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 7, modified Siddiqui teaches the method of claim 4, and Siddiqui also teaches wherein the network usage data comprises at least one of service usage data, historical network data, network usage trend data, network usage data associated with one or more users who access the one or more networks, or data regarding resource costs of network resources. (paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data.)

With respect to Claim 8, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches wherein dynamically conditioning the one or more networks comprises at least one of adding, connecting, routing to, routing around, disconnecting, or reconfiguring one or more network nodes or one or more network components. (paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and a connecting, a routing and a reconfiguring.)

With respect to Claim 9, modified Siddiqui teaches the method of claim 1, and Siddiqui also teaches further comprising: actively retrieving, with the computing system, one or more second network data associated with the one or more networks, after dynamically conditioning the one or more networks; (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 21, 24; capacity manager monitors various system and network metrics including cpu utilization, memory and storage, computing resources, traffic measures, bandwidth, accessibility, number of transactions, number of requests, number of end users, how long the program has been running. Para. 28; historic metric data. Figs. 1, 2A, paras. 17-19, 37; Network provides computing resources to users. Capacity Manager includes modules for monitoring, forecasting, autoscaling and learning.)
(para. 62; system is recursive and allows for continuous and automatic scaling. paras. 14, 21, 24, 38; video stored and streamed, as well as storage and memory related to program execution, as well as a persistent data storage service. para. 25-30; the system may compare a metric to a threshold to determine that more resources are needed. para. 28; resources are scaled in preparation for triple demand. Para. 29; regression used to forecast resource demand. Para. 30; monitored metrics are forwarded to autoscaling module to determine if scaling is required. paras. 32-36; system has a learning module that utilizes machine learning techniques to update the adjustment rules for analyzing the data.)
and based on a determination that the one or more networks can be further improved, dynamically conditioning the one or more networks, using the computing system. (para. 62; system is recursive and allows for continuous and automatic scaling. paras. 25, 35; system assigns additional nodes to the program execution group, which is both an adding and a connecting, a routing and a reconfiguring.)
And Vasseur also teaches classifying, with the computing system, the retrieved one or more network data, after dynamically conditioning the one or more networks; (para. 46; router classifies data flows according to application type, network traffic flow or media metrics to teach a learning machine process. Paras. 48-52; feature data includes bandwidth, application and flow characteristics. Paras. 55-60; system classifies routing information. Para. 69; system reroutes traffic for a particular type of application. See also Siddiqui, para. 62; system is recursive and allows for continuous and automatic scaling.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches an apparatus, comprising: at least one processor; (paras. 37, 65; capacity manager uses processor)  and a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the apparatus to: (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.)

With respect to Claims 11-18, they are substantially similar to Claims 2-9, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Siddiqui also teaches a system, comprising: a computing system, comprising: at least one first processor; (paras. 37, 65; capacity manager uses processor)  and a first non-transitory computer readable medium communicatively coupled (paras. 37, 65; capacity manager stores modules in non-transitory computer readable medium.)


Alternate Grounds
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui (US Pub. 2015/0026348) in view of Vasseur (US Pub. 2015/0333992) and further in view of Goldszmidt (US Pub. 2006/0129687).
With respect to Claim 1, Siddiqui and Vasseur teach as above, but modified Siddiqui does not explicitly teach the one or more network data including network performance data based on quality of service measurement data for each of the one or more networks.
Goldszmidt, however, does teach the one or more network data including network performance data based on quality of service measurement data for each of the one or more networks; (Fig. 3, paras. 5, 46; customer and provider have a service level agreement that includes a minimum and maximum amount of resources to be given to the customer. Paras. 50-54; system tracks service level metric for customer and adds more resources in response to it being below the level.)
receiving, with the computing system, one or more customer-defined thresholds including at least one threshold limitation on consumption of network resources for each of the one or more (Fig. 3, paras. 5, 46; customer and provider have a service level agreement that includes a minimum and maximum amount of resources to be given to the customer.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Siddiqui with the threshold in order to allow a customer to prioritize cost over expanded resource utilization.


Remarks
Applicant does not amend and stands on argument. Applicant argues at Remarks, pgs. 2-3 that the previous amendment is not taught. That amendment further limited the independents’ requirement to retrieve network data by defining the network data as “including network performance data based on quality of service measurement data for each of the one or more networks.” Applicant argues that Examiner cited Bellini and that Bellini does not include “quality of service metric data” for each of the one or more networks. The argument is unpersuasive for two reasons.
First, Examiner disagrees and maintains the rejection. For context, Examiner previously cited Siddiqui for teaching a capacity manager that monitors various system and network metrics, see Non-Final, pg. 3, citing Siddiqui paras. 21, 24 chiefly, with other citations. See also Non-Final, pg. 8, citing the same to similar-but-different subject matter limitations in Claim 4. Bellini, however, was a better citation that the customer sets the amount or value of services to be provided. Bellini, para. 27 makes clear that Bellini also measures resource utilization including network para. 27 also makes clear that it functions on a per-tenant basis. Paras. 30-34, 37 are cited to teach the unsurprising fact that the customer is purchasing a service and contracts for resources. One example resource is a capacity increase. Paras. 44-48 teach a customer contracting for a filtering service. Paras. 51, 55 show examples of the service being modified based on the network monitoring. In other words, Bellini teaches “network performance data based on quality of service measurement data” because it teaches that it monitors network utilization in order to ensure that service is being fulfilled as required by a contract. In one example, Bellini teaches that customers can contract for email services and that a large volume of spam emails may threaten the use of that service, so the system increases resources (see para. 48, 51). That is a statement that the system 1) delivered a service, 2) recognized through metrics that delivery of the service was threatened, and 3) modified the service to ensure the service would continue. (1) and (2) and the relevant features. Conversely, see para. 49, where the system does not scale the resources because it is aware that the customer has only contracted for so many resources and does not have pre-approval to fix the issue, so it creates a ticket instead. Para. 55 posits a similar example, where the response of a website is increased by increasing the network bandwidth during peak utilization of an e-commerce cite. That statement at a minimum suggests that a customer contracted for web hosting, the system monitored the network utilization, the system recognized that the response quality of service metric was insufficient, and the system remunerated by increasing network bandwidth.
Consequently, when Applicant argues “In other words, Bellini advocates releasing additional processor resources or storage space if needed by a client. However, Bellini fails to disclose or suggest making a determination that such changes are necessary as a result of analyzing quality of service measurement data for each of the one or more networks, as recited in the present claims” (emphasis Applicant’s) that is simply incorrect – the system knows that a certain quality of service needs to be delivered, takes network performance metrics, and uses those metrics to decide what to do. The additional resources that are assigned in the cited examples are not random gifts – the platform’s entire business model is to charge for providing the resources – the additional resources are assigned because the contract compels the assignment, i.e. a quality of service requirement.
Siddiqui and Bellini teach that network performance is monitored. Bellini teaches that the reason is because customers contract for services, and the amount of resources assigned has to change in order to continue providing the service to the customer. Bellini further teaches that the measures can be tenant-specific. The references teach “the one or more network data including network performance data based on quality of service measurement data for each of the one or more networks.” Examiner maintains the rejection.
Examiner previously made an alternate ground of rejection that rejected all claims based on Siddiqui, Vasseur, and Goldszmidt rather than Bellini. Applicant does not even mention, let alone dispute, this alternate ground. Consequently, Applicant’s argument is unpersuasive inasmuch that even if the argument was persuasive with respect to Bellini, the claims still would not be allowable. Examiner maintains the rejection.
All claims are rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/NICHOLAS P CELANI/Examiner, Art Unit 2449